Citation Nr: 1753542	
Decision Date: 11/22/17    Archive Date: 12/01/17

DOCKET NO.  12-02 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left foot disability.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disability.

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for a psychiatric disability, including depression and posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability.

5.  Entitlement to service connection for right wrist disability.

6.  Entitlement to service connection for left wrist disability.

7.  Entitlement to service connection for right ankle disability.

8.  Entitlement to service connection for left ankle disability.

9.  Entitlement to service connection for right shoulder disability.

10.  Entitlement to service connection for left shoulder disability.

11.  Entitlement to service connection for right hip disability.

12.  Entitlement to service connection for left hip disability.

13.  Entitlement to service connection for left elbow disability.

14.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for a left knee, right knee, left ankle, right ankle, right wrist, left elbow, and psychiatric disability, as well as entitlement to TDIU, will be addressed in the REMAND portion of this decision and are REMANDED to the Appeal Management Office (AMO).


FINDING OF FACT

The evidence of record does not establish the presence of a current left foot, left wrist, left shoulder, right shoulder, left hip, or right hip disability at any time during the claim period.


CONCLUSIONS OF LAW

1.  A left foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

2.  A left wrist disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

3.  A left shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

4.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

5.  A left hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  A right hip disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter insofar as degenerative arthritis is listed under 38 C.F.R. § 3.309(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Left Foot, Left Wrist, Left Shoulder, Right Shoulder, Left Hip, Right Hip

Preliminarily, according to his September 1972 pre-induction report of medical history, the Veteran having a history of or was then experiencing "foot trouble;" left versus right was not specified.  In the physician's summary section of the report, the examiner indicated that the Veteran's feet "hurt," bilaterally.  However, upon contemporaneous evaluation, the Veteran's feet were deemed clinically normal.  The evidence of record was otherwise negative for left foot diagnosis at the time of the Veteran's enlistment.  Because a left foot disability was not noted upon the Veteran's entrance into active duty, the Veteran is presumed sound on entry and nothing of record rebuts such presumption.  38 U.S.C.A. § 1111.As a result, this claim is one for direct service connection, not aggravation of a pre-existing disability.  

A May 30, 1973 service treatment record shows that the Veteran appeared at a podiatry clinic for surgical removal of a "small piece of dog bone."  Dry sutures were used to close the incision.  The Veteran was provided a shoe and placed on a 3-week profile.  The following day, the Veteran returned to the clinic in order for his foot to be redressed.  On June 6, 1973, the Veteran's sutures were removed.  The doctor indicated that there were no sequelea.  

The Veteran's service treatment records are negative for complaints of or treatment for a left wrist, left shoulder, right shoulder, left hip, or right hip injury or disability.

Upon his December 1975 separation from active duty, the Veteran underwent a clinical evaluation.  No abnormality of the Veteran's left foot, left wrist, left shoulder, right shoulder, left hip, or right hip was noted, and there was no indication that the Veteran complained of symptoms associated therewith.

Post-service, in August 2010, the Veteran underwent a VA examination in order to ascertain the presence of a left wrist disability.  After reviewing the evidence of record and administering a clinical evaluation that included radiological imaging, the examiner found no basis to render a diagnosis.  Specifically, the examiner stated that there is "no evidence to support a clinical diagnosis" of a left wrist disability.

In a December 2011 letter, Reed Cooper, M.D., indicated that the Veteran's records indicate episodes of swelling and pain involving his feet.  Dr. Cooper did not specify left versus right foot, and did not provide a specific diagnosis of a left foot disability.  In a March 2012 letter, Dr. Cooper stated that the Veteran experienced "numerous" orthopedic conditions, but did not specifically state that, among them, was a left foot or left wrist disability.  Without greater specificity, Dr. Cooper's letters are not probative.

Similarly, in a March 2012 letter, Michael M. Tucker, M.D., wrote that the Veteran was under his care for "numerous" orthopedic conditions, without identifying any specific disability.  Significantly, Dr. Tucker provided no clinical findings regarding any of these disabilities.  The doctor then opined that these unnamed conditions were "at least as likely connected" to the Veteran's active duty, but provided no rationale or explanation as to the basis for this opinion.  Consequently, Dr. Tucker's opinion is assigned no probative weight.

In January 2013, the Veteran underwent a VA examination to ascertain the presence of a left foot disability.  The examiner observed that the Veteran underwent a surgical procedure to remove a "foreign body" during his period of active duty, but that no residual surgical scar was present.  Although the examiner subsequently refers to "residuals of a left foot laceration," a clinical evaluation revealed no left foot abnormalities.

The evidence of record is otherwise negative for a current diagnosis of a left foot, left wrist, left shoulder, right shoulder, left hip, or right hip disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disabilities, a basis upon which to establish service connection for a left foot, left wrist, left shoulder, right shoulder, left hip, and right hip disability has not been presented and the claims must be denied.

The Veteran's assertions as to the presence of lay observable symptoms (such as pain) are considered competent evidence.  However, to the extent that the Veteran asserts that he has diagnosable disabilities, as a lay person, he has not shown that he has specialized training sufficient to render diagnoses.  Accordingly, his opinion is not competent medical evidence because such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

As the preponderance of the evidence is against finding a current diagnosis of a left foot, left wrist, left shoulder, right shoulder, left hip, and right hip disability, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for the claimed disabilities is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).

The Board has considered the Veteran's claims and decided entitlement to the benefit sought based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for a left foot disability is denied.

Service connection for a left wrist disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.


REMAND

Left Knee, Right Knee, Right Ankle

The Veteran was not provided a VA examination pursuant to his claims of entitlement to service connection for a left knee, a right knee, or right ankle disability.  The evidence includes current diagnoses, and the Veteran asserts that he sustained injuries during his active duty, including while playing sports and mountain climbing.  Further, a private doctor has indicated there may be an association between the Veteran's active duty and his current disabilities, but the opinion lacks specificity.  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to provide the Veteran an additional VA examination.


Right Wrist

The Veteran was provided a February 2011 VA examination for his right wrist, which resulted in a diagnosis of a right wrist strain.  Because the claims file was not made available to the examiner, the examiner indicated that no etiological opinion could be rendered. 

The Veteran underwent another VA examination in July 2011.  Ultimately, the examiner rendered a diagnosis and etiological that was predicated on the conclusion that the Veteran fractured his right wrist during his active duty.  While the evidence of record indicates that the Veteran sustained a right wrist injury, it is unclear that the nature of this injury was a fracture.  An April 12, 1974 entry in the Veteran's service treatment records shows that he was playing football and fell on his right wrist.  He was scheduled for and underwent an x-ray.  The results of the x-ray are unclear, as the handwriting of the reviewer is difficult to decipher.  The reviewer appears to prescribe ("Rx") the Veteran something for his right wrist.  The "Rx" could also be indicate a fracture if understood to be "Fx."  However, the July 2011 VA examiner administered a radiological study of the Veteran's right wrist and observed "no evidence of recent or old injury," and "no evidence of recent or old trauma."  The examiner provided no reconciliation of the radiological findings and conclusion that the Veteran sustained an in-service wrist fracture.

As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.

Left Ankle and Left Elbow

An August 2010 VA examiner found "no evidence to support a clinical diagnosis" of either a left ankle or a left elbow disability.  

In August 2011, the Veteran underwent another VA examination regarding his left elbow.  The examiner reviewed the August 2010 radiological images that were deemed "normal."  The examiner stated that the Veteran experienced symptoms that were consistent "generalized osteoarthritis" without marked evidence of fracture or history of traumatic changes.  The examiner then opined that the Veteran's left elbow disability is "less likely as not caused by or a result of" an in-service injury.  The examiner's rationale for this opinion relies upon a finding of a "generalized disease," for which the examiner provides no evidence.  Further, the Board is unable to locate evidence of a generalized disease in the Veteran's claims file.

In January 2013, the Veteran underwent another VA examination regarding his left ankle.  Ultimately, despite negative clinical and radiological findings, the VA examiner rendered an etiological opinion about an unnamed left ankle "condition."  The etiological opinion was conclusory.  

For these reasons, the Board finds the August 2011 and January 2013 VA examinations are insufficient for purposes of adjudicating these claims.  Consequently, the Board finds that a remand is warranted in order to ascertain the presence of a left ankle and left elbow disability and, if any, each such disability's etiological relationship to the Veteran's active duty.

Psychiatric Disability and TDIU 

The claims of entitlement to service connection for a psychiatric disability and entitlement to TDIU are inextricably intertwined with the other claims being remanded herein and, thus, remanding them is warranted for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with VA examinations in order to address the salient questions presented by his claims.  The electronic claims file must be available to and reviewed by the examiner.  All necessary tests must be conducted and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner must 

(a) ascertain the nature and presence of any left knee, right knee, left ankle, right ankle, right wrist, left elbow, and psychiatric disability present; 

(b) for each such disability present, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the disability is related to the Veteran's active service or events therein; and

(c) the examiner is also asked to opine whether it is at least as likely as not (a 50 percent probability for greater) that any found psychiatric disability was caused OR aggravated a service-connected disability.

The examiner is advised that the Veteran is competent to report lay observable events and symptoms. 

 A complete rationale must be provided for any opinion offered.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significant of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

3.  Once the above actions have been completed, the AOJ must re-adjudicate the claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs
Department of Veterans Affairs


